UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 06-1377



MINU BISTA THAPA,

                                                              Petitioner,

            versus


ALBERTO R. GONZALES,

                                                              Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-923-375)


Submitted:    October 2, 2006                 Decided:   November 7, 2006


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Khagendra   Gharti-Chhetry, CHHETRY & ASSOCIATES, P.C., New York, New
York, for   Petitioner. Rod J. Rosenstein, United States Attorney,
Larry D.     Adams, Assistant United States Attorney, Baltimore,
Maryland,   for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Minu   Bista   Thapa,   a   native   and    citizen   of    Nepal,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) adopting and affirming the immigration judge’s

decision denying her applications for asylum, withholding from

removal   and   withholding   under    the   Convention   Against     Torture

(“CAT”) and denying her motion to remand.         We deny the petition.

           The INA authorizes the Attorney General to confer asylum

on any refugee.    8 U.S.C. § 1158(a) (2000).         It defines a refugee

as a person unwilling or unable to return to his native country

“because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular

social group, or political opinion.”          8 U.S.C. § 1101(a)(42)(A)

(2000).

           An applicant can establish refugee status based on past

persecution in her native country on account of a protected ground.

8 C.F.R. § 1208.13(b)(1) (2006).        “An applicant who demonstrates

that [s]he was the subject of past persecution is presumed to have

a well-founded fear of persecution.”          Ngarurih v. Ashcroft, 371

F.3d 182, 187 (4th Cir. 2004). Without regard to past persecution,

an alien can establish a well-founded fear of persecution on a

protected ground.     Id. at 187.      An applicant has the burden of

demonstrating her eligibility for asylum.          8 C.F.R. § 1208.13(a)

(2006); Gonahasa v. INS, 181 F.3d 538, 541 (4th Cir. 1999).


                                   - 2 -
            Credibility     findings     are     reviewed   for      substantial

evidence.    A trier of fact who rejects an applicant’s testimony on

credibility grounds must offer specific, cogent reasons for doing

so.   Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).            “Examples of

specific    and   cogent    reasons    include    inconsistent       statements,

contradictory     evidence,    and    inherently    improbable       testimony.”

Tewabe v. Gonzales, 446 F.3d 533, 538 (4th Cir. 2006) (internal

quotations and citations omitted).             We accord broad, though not

unlimited,      deference    to   credibility      findings     supported      by

substantial evidence.       Camara v. Ashcroft, 378 F.3d 361, 367 (4th

Cir. 2004).

            A   determination     regarding    eligibility     for    asylum   or

withholding of removal is conclusive if supported by substantial

evidence on the record considered as a whole.                  INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).              Administrative findings of

fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.              8 U.S.C. § 1252(b)(4)(B)

(2000).     This court will reverse the Board “only if the evidence

presented was so compelling that no reasonable factfinder could

fail to find the requisite fear of persecution.”             Rusu v. INS, 296

F.3d 316, 325 n.14 (4th Cir. 2002) (internal quotation marks

omitted).

            We find the record does not compel a different result.

The   Board’s     adverse     credibility      finding   was    supported      by


                                      - 3 -
substantial evidence.      In addition, there was no significant

evidence supporting Thapa’s contention she would be tortured were

she to return to Nepal.

          Because Thapa did not present new evidence establishing

changed country conditions to the extent that she would be a victim

of persecution, we find the Board did not abuse its discretion in

denying the motion to remand.         See Obioha v. Gonzales, 431 F.3d

400, 408 (4th Cir. 2005) (setting forth standard of review).

          Accordingly,    we   deny    the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          PETITION DENIED




                                 - 4 -